IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00075-CR

PAUL SERRATO,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 54th District Court
                            McLennan County, Texas
                            Trial Court No. 2003-171-C


                          MEMORANDUM OPINION


      Paul Serrato attempts to appeal from the trial court’s denial of his “Motion to

Vacate Conviction and Sentence Due to the Government’s Failure to Comply with

Terms of Plea Agreement Which Now Renders Mr. Serrato’s Guilty Plea Involuntary

and Unknowing.” Serrato’s petition relates to his July 2003 conviction for the offense of

possession of a controlled substance.

      The certificate of the right to appeal for Serrato’s July 2003 conviction states that

it was a plea bargain case and he has no right to appeal and that he waived his right to
appeal. See TEX. R. APP. P. 25.2(d). The record contains a written waiver of appeal

signed by Serrato.

        Serrato previously filed a “Petition to Vacate Execution of Sentence Imposed and

Recall of Jail and Prison Credits Awarded” related to the same July 2003 conviction for

possession of a controlled substance. The trial court denied that petition, and this Court

dismissed the appeal for want of jurisdiction. Serrato then filed in the trial court the

motion to vacate the conviction based upon the same circumstances surrounding the

plea agreement.      The trial court dismissed the motion for want of jurisdiction on

January 3, 2014. Serrato did not appeal from the trial court’s January 3 order dismissing

his motion to vacate. Serrato filed a petition to reconsider the January 3 order, and the

trial court denied the petition on February 26, 2014. Serrato attempts to appeal from the

trial court’s February 26 order denying his petition to reconsider.

        The Texas Rules of Appellate procedure provide that a "defendant has the right

to appeal under Code of Criminal Procedure article 44.02 and these rules" when the trial

court has entered "a judgment of guilt or other appealable order."         TEX. R. APP. P

25.2(a)(2); see Staley v. State, 233 S.W.3d 337, 338, Fn. 4 (Tex. Crim. App. 2007). Because

Serrato is not appealing from a final judgment or other appealable order, we lack

jurisdiction to consider this appeal.




Serrato v. State                                                                     Page 2
        Accordingly, the appeal is dismissed.




                                           AL SCOGGINS
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed June 5, 2014
Do not publish
[CR25]




Serrato v. State                                         Page 3